         Case 4:19-cv-00184-KGB Document 11 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DARRELL ARTIS                                                                           PLAINTIFF

v.                               Case No. 4:19-cv-00184-KGB

HAROLD LEWIS, et al.                                                                DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Darrell Artis’s complaint is dismissed without prejudice. The relief sought is denied. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order

and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 19th of January, 2021.




                                                              Kristine G. Baker
                                                              United States District Judge
